GILBERT, Circuit Judge
(after stating the facts as above). ■
The question here presented is whether the wharf used by the plaintiff in error was a public wharf, such as to be subject to the license tax under the statute. In John J. Sesnon Co. v. United States, 182 F. 573, 105 C.C.A. 111, we held that the laws of Alaska imposing license taxes on different kinds of business are to be construed liberally, to carry out the purposes of their enactment. In Transportation Co. v. Parkersburg, 107 U.S. 691, 699, 2 S.Ct. 732, 27 L.Ed. 584, a private wharf was defined to be a wharf which the owner has constructed and reserves for his private use. The wharf maintained by the plaintiff in error does not come within this definition. It is a wharf which the plaintiff in error operates in connection with its business of a common carrier. In that business it carries the goods of all shippers. It transports upon its vessels goods for the public, and it stores such goods on its wharf, and, while it makes no separate charge for wharfage, it must be assumed that the freight money pays for all services rendered, including the use of the wharf. In John J. Sesnon Co. v. United States, we approved the following instruction which was given to the jury: “The business of conducting a wharf is a business incident and part of the lighterage business, and you will remember that if they, as a lighterage company, received freight, without any dis- . crimination, as to persons, or as to consignees, from all persons, all comers, all those who applied for the benefit of *245their lighter plant and their lighter services, why, then, it was a public wharf. If they only landed freight for their own purposes, for their own uses, why then, of course, it would be a private wharf, and would not be subject to a license.”
We think it should be held that a wharf is a public wharf, within the terms of the statute, if the public are allowed to use it.
The judgment is affirmed.